     Case 19-01230-LT7            Filed 03/05/19         Entered 03/07/19 21:21:52                 Doc 9    Pg. 1 of 3
MSF                                      United States Bankruptcy Court                               Telephone: 619−557−5620
Rev. 12/15                                                                                       Website: www.casb.uscourts.gov
                                              Southern District of California             Hours: 9:00am−4:00pm Monday−Friday
                                               Jacob Weinberger U.S. Courthouse
                                                      325 West F Street
                                                  San Diego, CA 92101−6991

Diane Mae Gregerson                                                        Case number: 19−01230−LT7
 PO Box 451                                                                Chapter: 7
Julian, CA 92036                                                           Judge Laura S. Taylor
xxx−xx−0233
No Known Aliases



                                         Important Notice To (Attorney For) Debtor
                              Notice of Missing Schedule(s), Statement(s) and/or Chapter 13 Plan


The petition for relief you have filed was missing one or more of the following papers:

Schedules A/B−J
Statement of Financial Affairs
Summary of Assets and Liabilities and Statistical Information
Chapter 7 Statement of Current Monthly Income (122A−1) (individual debtors only)

Failure to file the missing papers within 14 days following the date the petition was filed (30 days for a Chapter 7
Debtor's Statement of Intention, if required), or the date a notice or an order converting was entered, will cause your
case to be dismissed pursuant to 11 U.S.C. §707(a)(3) without further notice.
Please note that Local Bankruptcy Rule (LBR) 1007−4 and 1009−1 (described below) requires you to serve a copy of
any late−filed schedules, statements, and(or) amendments on any trustee and, if a Chapter 11 case, the United States
Trustee, and any member of the official creditors committee. Local Form CSD 1099, Balance of Schedules and(or)
Chapter 13 Plan, with proof of service must accompany the originals filed with the Court. Compliance with Special
Requirements for Mailing Addresses, (Form CSD 1007), is also required.

Unless you have already done so, you must file with the Court a statement setting forth the amount of fees paid or
promised to you for services rendered in connection with the filing of this case. A Disclosure of Compensation of
Attorney for Debtor, (Form CSD 2030), may be obtained from the Court without cost. This Disclosure Statement must
be filed with the Court before the date scheduled for the Section 341(a) Meeting.


                                                                                     Barry K. Lander
 Dated: 3/5/19                                                                       Clerk of the Bankruptcy Court
     Case 19-01230-LT7            Filed 03/05/19       Entered 03/07/19 21:21:52             Doc 9      Pg. 2 of 3


1007−4. Required Notice When Schedules Are Filed After the Petition Date.

When filing any lists, statements, or schedules after the Petition Date, the debtor must:

     a. Service. File and serve a Proof of Service of a copy of these Documents on the U.S. Trustee, any interim
        trustee or trustee, and each member of any committee appointed in the case; and

     b. Notice. Give notice of the Petition Date to any Entity or Individual newly listed in the lists, schedules, and
        statements. If applicable, this notice must be accompanied by:


              1. a copy of the "Order for and Notice of Section 341(a) Meeting";


              2. any "Discharge of Debt" or "Notice of Order Confirming Plan"; and

              3. in a chapter 13 case, a claim form and the date, time and location of any pending section 341(a)
                 meeting or confirmation hearing currently scheduled.

     c. Form of Notice. When noticing any Entity or Individual not previously named in the original mailing matrix,
        the debtor must comply with LBR 1007−1




1009−1. Amendment; Notice.

Any amendment filed shall substantially conform to Local Form CSD 1100, Amendment. Service shall be made in
the manner required by LBR 1007−4 and shall substantially conform to Local Form CSD 1101, Notice to Creditors
of the Above−Named Debtor Added by Amendment or Balance of Schedules.



Forms may be obtained at the Courthouse or from the Court's website: www.casb.uscourts.gov
          Case 19-01230-LT7               Filed 03/05/19         Entered 03/07/19 21:21:52                Doc 9       Pg. 3 of 3

                                              United States Bankruptcy Court
                                             Southern District of California
In re:                                                                                                     Case No. 19-01230-LT
Diane Mae Gregerson                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0974-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Mar 05, 2019
                                      Form ID: 184                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2019.
db             +Diane Mae Gregerson,   PO Box 451,    Julian, CA 92036-0451

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 4, 2019 at the address(es) listed below:
              John C. Colwell   on behalf of Debtor Diane Mae Gregerson drlc@debtclinic.com,
               G15002@notify.cincompass.com,dwiedecker@gmail.com,ecf@debtclinic.com
              United States Trustee   ustp.region15@usdoj.gov
                                                                                             TOTAL: 2
